 

AO 102 (01/09) Application for a Tracking Wan'ant

UNITED STATES DISTRICT CoURT

for the

 

Eastern District of Wisconsin

ln the Matter of the 'l`racking of
(Identij/ the person to be tracked or describe
the object or property to be used for tracking)
2002 Green Nissan Altima, VlN number:
1N4AL11[)820145961, Wisconsin license plate
number QOG-YED located at 1956 S. 23rd St.,
I\/|ilwaukee, W|.

APPLICATION FOR A TRACK]NG WARRANT

Case No, 17-|\/|-221 (7th Ext.)

V\_/\./\_/V\_/

l, a federal law enforcement officer or attorney for the government, have reason to believe that the person,
property, or object described above has been and likely Will continue to be involved in one or more violations of
21 U.S.C. § 341 and 846 . Therefore, in furtherance of a criminal investigation, l request authority to install and

use a tracking device or use the tracking capabilities of the property or object described above to determine location The
application is based on the facts set forth on the attached sheet.

E{ The person, property, or object is located in this 13 The activity in this district relates to domestic or
district - international terrorism.
ij The person, property, or object is not now located ij Other:

in this district, but Will be at the time of execution

The tracking Will likely reveal these bases for the Warrant under Fed. R. Crim. P. 4l(c): (check one or more)

ii evidence of a crime; d contraband, fruits of crime, or other items illegally
possessed;

if property designed for use, intended for use, or used [] a person to be arrested or a person Who is
in committing a crime; unlawfully restrained

d l further request, for purposes of installing, maintaining or removing the tracking device, authority to enter the

following vehicle or private property, or both:
2002 Green Nissan A|tima, V|N number: 1N4AL11D820145961, Wisconsin license plate number 906-YED on, behind
or otherwise near the residence located at 1956 S. 23rd St., l\/|iiwaukee, Wi.

) `s requested under

p/;Ipp[icont ’S signature
Special Agent lan House, DHS-HS|

d Delayed notice of 30 days (give exact ending date if more than 30 days:
18 U.S.C. § 3103a, the basis ofwhich is set forth on the attached sheet.

 
 
   

 

 

App/icant ’s printed name and title

,,, /,..ww~‘

ty" \`K >
Sworn to before me and signed in my presence g \\ f/, ;fj;:.f_
Date: OC/;Y t \- § 29 if% __ t

  

 

 

 

 

 

 

/jzzdge’s sig§ rtW€

City and state: i\/iilwaukee, Wisconsin David E. Jones, U.S. agistrate Judge

 

 

 

Printed mmie\€ rid title

Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 1 of 16 Document 21

Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 2 of 16 Document 21

 

 

AFFIDAVIT IN SUPPORT ()F
AN APPLICATION FOR THE INSTALLATION AND MONITORING OF A GLOBAL
POSITI()NING DEVISE (GPS)

I, lan House, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

I make this affidavit in support of an application for a warrant allowing the continued monitoring
of a global positioning device (GPS) on a 2002 Nissan, model Altima and having the vehicle
identification number (VIN) of lN4ALllD82Cl4596l (the “Target Vehicle”). The “Target
Vehicle” is green in color and bears the Wisconsin license plate number 906-YED. The
Department of l\/lotor Vchicle records indicate that the vehicle is registered to a l\/[arleny Cruz

(DOB ll-Ol-l978) and her address is listed as 1956 South 23rd St, l\/lilwaukee WI, 53204.

l. I, as well as other sworn law enforcement personnel, have conducted Surveillance
at the residence of Jose FAClO-Santos, located at 1956 South 23rd St, Milwaukee, WI, which is
also the registered address of the “Target Vehicle.” Law enforcement has observed the “Target
Vehicle” parked at the residence for long periods of time, and has observed FACIO-Santos

primarily driving and repairing the vehicle.

2. l am seeking Court authorization to continue to monitor a GPS on the “Target
Vehicle” as I believe that probable cause exists that the “Target Vehicle” is being used by lose
FAClO-Santos, and other members of his organization, to entice individuals to travel in interstate
commerce to engage in prostitution, in Violation of Title 18 United States Code, Section 2422(a);

and possession of a firearm by an alien, in violation of Title 18 United States Code, Section

922(§)(5)(A)-

1
Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 3 of 16 Document 21

 

3. I am currently a Special Agent with United States Homeland Security
Investigations (HSI) under lmmigration and Customs Enforcement (ICE), comprised of the former
United States Immigration and Naturalization Service (lNS) and United States Customs Service.
l have been employed by HSI since August 2008. l am currently assigned to the HSI Office of the

Resident Agent in Charge (RAC) in Milwaukee, Wisconsin.

4. Prior to my current assignment, l was a United States Customs and Border
Protection (CBP) Officer at the Pembina, ND Port of Entry. l was employed by CBP for more
than three years from May 2005 to August 2008. While working as a CBP Officer, I was tasked
with training new officers regarding the proper procedures relating to identifying and enforcing
the lmmigration and Customs laws of the United States as well as any federal laws at the

international border.

5. Since 201 l, l have worked with the Greater Milwaukee Human Trafficking Task
Force. ln my current employment, l am assigned to investigate alleged violations of the
lmmigration and Nationality Act (INA) and human trafficking offenses. This includes the
enforcement of laws prohibiting the unlawful entry of foreign nationals for the purpose of human
trafficking, conducting immoral acts, harboring of illegal aliens for financial gain, narcotics

distribution, and money laundering

6. l have participated in the execution of state and federal search warrants in which
controlled substances, drug paraphernalia, drug proceeds, evidence of human trafficking, and
financial records were seized. These warrants involved the search of locations ranging from
' residences and businesses of targets, "stash houses" (houses used to store controlled substances;

harbor illegal aliens; or trafficked persons), and vehicles. Evidence searched for and recovered in

2

Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 4 of 16 Document 21

 

 

 

these locations have included victims of human trafficking, records pertaining to the expenditures
and profits realized there from, monetary instruments, and various assets that were purchased with
the proceeds of human trafficking and other illegal activity. l have had numerous discussions with
other experienced law enforcement officers, and have conducted and been present at numerous
interviews concerning the manner in which traffickers and money launderers operate.

7. In the course of my employment and experience, l have become aware of
techniques and practices used by traffickers to avoid detection by law enforcement Among these
techniques are the use of counter surveillance, multiple locations at which to conduct illegal
activities, hidden compartments in vehicles used to hide currency, the use of pagers, voice mail,
cellular telephones, pay phones, email, and the use of numerous associates and "Workers" to further
their criminal organization l have also become aware of the various techniques individuals use to
conceal the source or nature of these illegal proceeds. Among the techniques utilized, are the
purchase of assets, vehicles, and financial instruments in nominee names using cash and
"structuring" transactions to avoid certain reporting requirements of financial institutions l also
know that human traffickers and drug traffickers often use vehicles to deliver money, purchase
and deliver narcotics, meet with sources of supply, and facilitate the arrival and departure of
potential victims of sex trafficking Vehicles provide traffickers and those involved in prostitution
a more discreet method of transportation and allow them to more easily avoid detection by law
enforcement.

8.` The facts set forth in this affidavit are from my personal participation in the
investigation described below; oral and written reports of other law enforcement officers
participating in this and related investigations; and from testimony from confidential sources

supporting a dual human trafficking-narcotics investigation into lose FAClO-Santos’ human

3

Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 5 of 16 Document 21

 

trafficking and cocaine and heroin distribution The investigation to date has included traditional
law enforcement methods, including, but not limited to: confidential informants, documentary

evidence, and physical surveillance

FACTS SUPPORTING A GPS WARRANT

9. Because this affidavit is submitted for the limited purpose of securing a warrant for
the installation and monitoring of a GPS device on the “Target Vehicle” 1 have not included every
fact known to me concerning this investigation l have set forth only the facts that l believe are
essential to establish the necessary foundation for the requested warrant

lO. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that lose FACIO-Santos between at least since November 2014 to the
present in the State and Eastern District of Wisconsin, as well as elsewhere, has been involved in
a conspiracy to commit sex trafficking, harbor illegal aliens, to transport women across state lines
for the purpose of prostitution, and to possess, and sell firearms to illegal aliens. In addition, there
is probable cause to believe that lose FACIO-Santos has and will continue to use the “Target
Vehicle” in furtherance of violations of federal law.

ll. lose FACIO-Santos is a l\/lexican national who was previously removed from the
United States as someone who was present in the United States without authorization, in violation
of the lmmigration and Nationality Act. While in removal proceedings, lose FAClO-Santos self-
identified as a member of the violent street gang Tres Locos, a part of the Surenos 13 violent street
gang. lose FACIO-Santos does not appear to have any known legal employment

12. l became aware of FACIO-Santos from information provided by the Drug
Enforcement Administration (DEA) Office in Milwaukee, Wl. The DEA, the Federal Bureau of

Investigation (FBI) and l are jointly investigated FAClO-Santos for narcotics, firearms and human

4
Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 6 of 16 Document 21

 

 

trafficking as well as other federal offenses. Through the course of the investigation, l discovered
a large network of individuals operating “brothels” in major cities throughout the Midwest of the
United States. This organization is transporting Hispanic females between customers, their
brothels and throughout major cities in the United States. The Hispanic females are rotated into
different brothels almost every week. Our investigation to date has shown that FAClO-Santos uses
his residence (“the Milwaukee Brothel” herein) as a brothel to bring Hispanic females each week
and to prostitute them in the Milwaukee area and elsewhere

13. Through the course of the investigation, law enforcement has witnessed FACIO-

Santos depart his residence almost every week for the Milwaukee lntermodal Station, the hub for
the Greyhound Bus Lines, and other private and commercial modes of transportation in the “Target
Vehicle.” During these trips, FACIO-Santos has either picked up or dropped off a Hispanic
female ln addition, law enforcement has witnessed FAClO-Santos transport the Hispanic females
to private residences for upwards of 30 minutes before returning to his residence (presumably for

a commercial sex transaction for the benefit of FACIO~Santos).

14. ln addition, from l uly 20, 2018 through today, law enforcement has observed
FAClO-Santos depart his residence in the “Target Vehicle” and travel to 1929 South 23rd St,
Milwaukee Wl. FAClO-Santos would then park the “Target Vehicle” in the alleyway between
South 23rd St and South 24th St. FAClO-Santos would remain parked at this location between 3
to 15 minutes This residence is located on the opposite side of the street from FAClO-Santos’
residence and between the same cross streets of West Bumham and West Rogers Streets. This
residence is well within walking distance, regardless of the weather. Law enforcement observed
FACIO-Santos would usually travel to this location within a day of a Hispanic female departing

his residence Law enforcement identified one of the occupants of the residence as Ezequiel

5
Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 7 of 16 Document 21

 

RAMIREZ-Pacheco, a Mexican national currently in deportation proceedings Historically,
RAMIREZ-Pacheco has sent thousands of dollars to Mexico through the Westem Union money
remitter business. Several of these transactions occurred a few days after FAClO-Santos visited
RAMIREZ~Pacheco.

15. Law enforcement identified and interviewed a source of information (SOIl). This
SOIl has been prostituted at the Milwaukee Brothel by FACIO~Santos on three different
occasions; each time FAClO-Santos prostituted her for his financial gain SOIl provided several
names and phone numbers of other brothel owners that have sent Hispanic workers to FACIO-
Santos from outside the State of Wisconsin SOll stated she was initially asked by these other
brothel workers if she desired to work at FAClO-Santos’ brothel. She agreed and was sent by bus
on two occasions and transported from a brothel from lllinois to Milwaukee, Wisconsin by
FAClO-Santos. Law enforcement was able to identify her through a photograph of her exiting the
“Target Vehicle” after FAClO-Santos transported her to the Milwaukee Brothel.

16. On Tuesday, August 29, 2017, a Source of lnformation (SOIZ), under the direction
of law enforcement, conducted a consensually monitored phone call to FACIO-Santos. FACIO-
Santos admitted to the SOIZ that the “workers” (who he explained were women he prostituted)
would arrive in Milwaukee via the Greyhound Bus lines. FAClO-Santos stated, in essence, that
he would transport them to his residence that also acts as his brothel. He would also transport
them to customers should the need arise FACIO Santos explained that each “date” cost the
customer between $40.00-$50.00 USD. FAClO-Santos Would keep half of the proceeds. SOIZ
later explained that if the worker was under the control of a “pimp,” the pimp would collect the
money from FAClO-Santos at the conclusion of the week. FAClO-Santos would advertise the

arrival of a “fresh” woman by sending a sexually suggestive photo of the women to his “regular”

6

Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 8 of 16 Document 21

 

 

 

 

customers A DEA confidential informant (CI) has received several of these photos from FACIO-
Santos and provided them to law enforcement for identification This CI has assisted HSI, DEA,
and FBI in facilitating the purchases of narcotics and firearms from FAClO-Santos. This CI has
provided information in the past that has proven to be both reliable and corroborated by law
enforcement

1'7. This CI also has purchased two semi~automatic rifles from FAClO-Santos on two
separate occasions FACIO-Santos has offered on several occasions to sell the CI several other
firearms ln both instances, FACIO-Santos offered to sell a firearm he stated was in the possession
of another person. During each purchase by the CI, surveillance agents were unable to discover
where FAClO-Santos had obtained possession of the firearm he was selling nor Were they able to
determine to whom he provided the cash for each firearm subsequent to the purchase

18. On Tuesday, luly 31, 2018, a source of information (SOI), under the direction of
HSI and FBI Milwaukee conducted a consensually monitored phone call to FACIO-Santos to
inquire about traveling across state lines the week of August 5, 2018 to be prostituted at the
Milwaukee Brothel. FAClO-Santos told her, in substance that he already had a woman he
intended to prostitute that week, but that he could use her at a different date lnvestigation revealed
that FACIO-Santos was present in the Eastern District of Wisconsin during the monitored phone
call.

19. On Sunday, August 5, 2018, FACIO-Santos and a Hispanic female exited his
residence and approached the “Target Vehicle.” They entered the “Target Vehicle” and departed
The “Target Vehicle” travelled to and parked at the Milwaukee Intermodal Station for

approximately 3 minutes before returning to the residence FACIO-Santos exited the “Target

7
Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 9 of 16 Document 21

 

Vehicle” alone and approach the residence I believe based on my training and experience that
this Was a woman FACIC-Santos had prostituted the prior week.

20. Later that same day, FAClO-Santos exited his residence and approached the
“Target Vehicle.” He entered the “Target Vehicle” alone and departed. FACIO~Santos travelled
to and parked on West Rogers St, between South 16th and South 17th Streets. (This location is a
location where law enforcement often has observed FAClO-Santos pick up women whom law
enforcement believes he intends to prostitute). Law enforcement observed FAClO-Santos met a
Hispanic male operating a rented vehicle at this location Law enforcement observed a Hispanic
female exit the rental vehicle along with her belongings and place them in the “Target Vehicle.”
The “Target Vehicle” remained at this location for approximately 2 minutes before returning to
the residence FACIO-Santos and a Hispanic female exited the “Target Vehicle” and approach the
residence with her luggage l believe from my training and experience that this woman was being
brought to the Milwaukee brothel to be prostituted that week, consistent with the reason he gave
the SOI referred to above as to why the SOI could not come that week, that he had already obtained
another woman to be prostituted..

21. On Sunday, August 12, 2018, FAClO-Santos and a Hispanic female exited his
residence and approached the “Target Vehicle” They entered the “Target Vehicle” and departed.
The “Target Vehicle” travelled to and parked on West Rogers St, between South 16th and South
17th Streets. The “Target Vehicle” remained at this location for approximately 2 minutes before
returning to the residence FACIO-Santos exited the “Target Vehicle” alone and approach the
residence l believe based on my training and experience that this was the woman FACIG-Santos

pro stituted the prior week.

8
Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 10 of 16 Document 21

 

 

 

22. Later that same day FACIO-Santos departed his residence and approached the
“Target Vehicle.” He entered the “Target Vehicle” and departed. The “Target Vehicle” travelled
to the vicinity of the El Rey Supermercado, located at 913 Cesar Chavez Blvd, Milwaukee
Wl. The “Target Vehicle” remained there for approximately 11 minutes before returning to his
residence FACIO~Santos and a Hispanic female exited the “Target Vehicle.” They approached
the residence while FACIO-Santos carried her luggage This conduct is consistent with how
FACIO-Santos described the way he brought females to be prostituted at the Milwaukee brothel
(see paragraph 16 above). l know from my training and experience that the El Rey Supermercado
is one of the stops of the El Tornado Bus that travels from Mexico to the United States.

23. On August 14, 2018, the CI sent law enforcement a photo that was received from
FAClO-Santos lt depicted a Woman in a suggested position which law enforcement believes
FAClO-Santos was sending to his clients to advertise the woman who arrived that week. Indeed
it appeared to be the same woman who was seen exiting the “Target Vehicle” on August 12, 2018
as described in paragraph 24 above

24. On l\/londay, August 27, 2018, FACIO-Santos exited his residence and approached
the “Target Vehicle.” He entered the “Target Vehicle” alone and departed. FAClO-Santos
traveled to and parked on West Rogers St, between South 16th and South 17th Streets (the
previously described pick-up and drop off location). The “Target Vehicle” remained at this
location for approximately 4 minutes before returning to the residence FACIO-Santos and a
Hispanic female exited the “Target Vehicle” and approach the residence with her luggage

25. On Saturday, September 1, 2018, FACIO-Santos exited his residence and
approached the “Target Vehicle.” He entered the “Target Vehicle” alone and departed. FACIO-

Santos traveled to and parked on West Rogers St, between South 16th and South 17th Streets. The

9
Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 11 of 16 Document 21

 

 

 

“Target Vehicle” remained at this location for approximately 3 minutes before returning to the
residence FAClO-Santos and a Hispanic female exited the “Target Vehicle” and approach the
residence with her luggage

26. On Sunday, September 9, 2018, FACIO-Santos exited his residence and
approached the “Target Vehicle” He entered the “Target Vehicle” alone and departed. FACIO-
Santos traveled to and parked on West Rogers St, between South 16th and South 17th Streets. The
“Target Vehicle” remained at this location for approximately 7 minutes before returning to the
residence FACIO-Santos and a Hispanic female exited the “Target Vehicle” and approach the
residence with her luggage l

27. On Saturday, September 16, 2018, FACIO~Santos departed his residence with a

79

Hispanic female and approached the “Target Vehicle. He placed her luggage in the “Target
Vehicle” and they departed. The “Target Vehicle” travelled to the vicinity of the General Mitchell
lnternational Airport, located 53 00 S Howell Ave, Milwaukee WI. The “Target Vehicle”
remained here for approximately 2 minutes before returning to his residence FACI()-Santos
exited the “Target Vehicle” alone and approached the residence

28. On Saturday, September 16, 2018, FAClO-Santos exited his residence and
approached the “Target Vehicle” He entered the “Target Vehicle” alone and departed FACIO-
Santos traveled to and parked on West Rogers St, between South 16th and South 17th Streets. The
“Target Vehicle” remained at this location for approximately 3 minutes before returning to the
residence FAClO-Santos and a Hispanic female exited the “Target Vehicle” and approach the
residence with her luggage

29. On Saturday, September 22, 2018, FACIO-Santos and a Hispanic female exited his s

residence and approached the “Target Vehicle.” They entered the “Target Vehicle” and departed.

10
Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 12 of 16 Document 21

 

 

The “Target Vehicle” travelled to and parked on West Rogers St, between South 16th and South
17th Streets The “Target Vehicle” remained at this location for approximately 6 minutes before
returning to the residence FACIO-Santos exited the “Target Vehicle” alone and approach the
residence

30. On Sunday, September 23, 2018, FACIO-Santos exited his residence and
approached the “Target Vehicle.” He entered the “Target Vehicle” alone and departed FACIO-
Santos traveled to and parked on West Rogers St, between South 16th and South 17th Streets. The
“Target Vehicle” remained at this location for approximately 8 minutes before returning to the
residence FACIO-Santos and a Hispanic female exited the “Target Vehicle” and approach the
residence with her luggage

31. On Saturday, September 29, 2018, FAClO-Santos and a Hispanic female exited his
residence and approached the “Target Vehicle” They entered the “Target Vehicle” and departed.
The “Target Vehicle” travelled to and parked on West Rogers St, between South 16th and South
17th Streets. The “Target Vehicle” remained at this location for approximately 4 minutes before
returning to the residence FACIO-Santos exited the “Target Vehicle” alone and approach the
residence

32. On September 29, 2018, FACIO-Santos contacted the Cl and offered to sell a 22-
caliber firearm to the Cl. Law enforcement is currently attempting ascertain from whom Facio-
Santos has or plans to obtain the firearm and determine if law enforcement will be able to purchase
it from FACIO-Santos. Based on my training and experience I know that those involved in the
transportation of illegal weapons will usually use a vehicle to pick up and deliver the firearm

33. On Sunday, September 30, 2018, FACIO-Santos departed his residence and

approached the “Target Vehicle.” He entered the “Target Vehicle” and departed The “Target

11
Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 13 of 16 Document 21

 

 

Vehicle” travelled to the vicinity of the El Rey Supermercado. The “Target Vehicle” remained
here for approximately 3 minutes before returning to his residence FAClO-Santos and a Hispanic
female exited the “Target Vehicle” They approached the residence while FACIO~Santos carried
her luggage

34. On Saturday, October 6, 2018, FACIO~Santos departed his residence with a
Hispanic female and approached the “Target Vehicle” He placed her luggage in the “Target
Vehicle” and they departed. The “Target Vehicle” travelled to the vicinity of the El Rey
Supermercado, located at 913 Cesar Chavez Blvd, Milwaukee Wl. The “Target Vehicle”
remained there for approximately 6 minutes before returning to his residence FAClO-Santos
exited the “Target Vehicle” alone and approached the Milwaukee Brothel.

35 . On Sunday, October 7, 2018, FAClO-Santos departed his residence and
approached the “Target Vehicle.” He entered the “Target Vehicle” and departed. The “Target
Vehicle” travelled again to the vicinity of the El Rey Supermercado, located at 913 Cesar Chavez
Blvd, Milwaukee Wl. The “Target Vehicle” remained there for approximately 8 minutes before
returning to his residence FAClO-Santos and a Hispanic female exited the “Target Vehicle”
They approached the residence while FAClO-Santos carried her luggage

36. l believe that there is probable cause that lose FAClO-Santos will use the “Target
Vehicle” to facilitate the arrival and departure of potential victims of sex trafficking, to harbor
illegal aliens, to entice individuals to travel in interstate commerce to engage in prostitution, and/ or
transfer and sell firearms to unauthorized persons

AUTHORIZATION REQUEST
37. Based on the foregoing, l request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41 authorizing periodic monitoring of the tracking

12
Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 14 of 16 Document 21

 

 

device during both daytime and nighttime hours for a period of 45 days following installation of
the device 1 am requesting to install a GPS on the “Target Vehicle” for a period of 45 days to
allow law enforcement to better understand lose FACIO~Santos’ role identify others involved in
the harboring of illegal aliens, the transportation of women for the purpose of prostitution and the
trafficking of females in and out of the United States

38. The tracking device may produce signals from inside private garages or other such
locations not open to the public or visual surveillance

39. lt is further requested that in the event that the subject vehicle travels outside the
territorial jurisdiction of the court, the order authorize the continued monitoring of the electronic
tracking device in any jurisdiction within the United States, pursuant to 18 U.S.C. § 31 17.

40. ln order to track the movement of the subject vehicle effectively and to decrease
the chance of detection, l seek to place a tracking device in or on the subject vehicle while it is in
the Eastern District of Wisconsin. Because the “Target Vehicle” may be parked on private
property, it may be necessary to enter onto private property and/or move the subject vehicle in
order to effect the installation repair, replacement, and removal of the tracking device To ensure
the safety of the executing officer(s) and to avoid premature disclosure of the investigation it is
requested that the court authorize installation and removal of the tracking device during both
daytime and nighttime hours

41. l also request that the Court seal this affidavit, application, and warrant until further
order of the Court in order to maintain the integrity of the aforementioned investigation lf the
target learns that law enforcement is using a Global Positioning System (GPS) tracking device to
investigate the target’s criminal activity, the target will likely engage in a number of different

behaviors to thwart this investigation including the removal of the device use of different vehicles,

13
Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 15 of 16 Document 21

 

or changes in patterns of travel. ln addition, knowledge of this investigation could result in the
target fleeing the area and intimidating other persons whom the target suspects may be cooperating

with authorities

14
Case 2:17-mj-00221-DE.] Filed 10/15/18 Page 16 of 16 Document 21

